Case 18-00198        Doc 31     Filed 12/04/18     Entered 12/04/18 17:08:58          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 00198
         Tonja Denmark

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/04/2018.

         2) The plan was confirmed on 03/01/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/15/2018.

         5) The case was Dismissed on 08/30/2018.

         6) Number of months from filing to last payment: 8.

         7) Number of months case was pending: 11.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-00198             Doc 31         Filed 12/04/18    Entered 12/04/18 17:08:58              Desc          Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $1,200.00
           Less amount refunded to debtor                              $1,091.33

 NET RECEIPTS:                                                                                             $108.67


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $0.00
     Court Costs                                                                   $0.00
     Trustee Expenses & Compensation                                              -$1.33
     Other                                                                         $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                             -$1.33

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim         Claim        Principal        Int.
 Name                                        Class   Scheduled      Asserted      Allowed         Paid           Paid
 American InfoSource LP as agent for     Unsecured           0.00        739.55        739.55           0.00         0.00
 AT&T Mobility II LLC                    Unsecured      1,771.00       1,770.97      1,770.97           0.00         0.00
 City of Chicago Department of Revenue   Unsecured      1,000.00         935.33        935.33           0.00         0.00
 COMENITYBK/VICTORIASEC                  Unsecured         150.00           NA            NA            0.00         0.00
 CREDIT CONTROL SERVICE                  Unsecured         112.00           NA            NA            0.00         0.00
 FIRST PREMIER BANK                      Unsecured      1,092.00            NA            NA            0.00         0.00
 GINNYS                                  Unsecured         112.00           NA            NA            0.00         0.00
 Illinois Dept of Revenue 0414           Secured           785.00        822.32        822.32           0.00         0.00
 Internal Revenue Service                Unsecured           0.00           NA            NA            0.00         0.00
 Internal Revenue Service                Unsecured            NA     24,206.18     24,206.18            0.00         0.00
 Internal Revenue Service                Secured       20,310.00     17,108.00       2,000.00           0.00         0.00
 JD Receivables LLC                      Unsecured           0.00        261.00        261.00           0.00         0.00
 Jefferson Capital Systems LLC           Unsecured      1,206.00       1,206.54      1,206.54           0.00         0.00
 Jefferson Capital Systems LLC           Unsecured           0.00      1,795.37      1,795.37           0.00         0.00
 Midland Funding LLC                     Unsecured         150.00        463.70        463.70           0.00         0.00
 NAVY FEDERAL CR UNION                   Unsecured      1,522.00            NA            NA            0.00         0.00
 Navy Federal Credit Union               Secured        1,522.00       1,472.56      1,472.56           0.00         0.00
 Regional Recovery Services Inc          Unsecured         100.00        100.00        100.00           0.00         0.00
 Resurgent Capital Services              Unsecured           0.00        294.91        294.91           0.00         0.00
 USAA Federal Savings                    Unsecured           0.00           NA            NA            0.00         0.00
 Westlake Financial Services             Secured        9,116.00       9,966.15      9,966.15        110.00          0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-00198        Doc 31      Filed 12/04/18     Entered 12/04/18 17:08:58             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $9,966.15            $110.00              $0.00
       All Other Secured                                  $4,294.88              $0.00              $0.00
 TOTAL SECURED:                                          $14,261.03            $110.00              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $31,773.55               $0.00             $0.00


 Disbursements:

         Expenses of Administration                                -$1.33
         Disbursements to Creditors                               $110.00

 TOTAL DISBURSEMENTS :                                                                         $108.67


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/04/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
